Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/921,055 filed 7/6/2020 with preliminary amendments filed 9/9/2020 has been examined.
Claim 1 has been cancelled.
Claims 2-21 have been added.
Thus, claims 2-21 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
Claims 1-15 of U.S. Patent No. 9,697,227; and 
claims 1-18 of U.S. Patent No. 11,023,425; and
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.





Current Application
US 9,697,227 B2 (App. 14/524979)
2. (New) A method, comprising:
storing a corresponding update intent in each file system object associated with a file
system transaction, wherein the corresponding update intent indicates an order in which a
plurality of file system objects associated with the file system transaction are to be modified; and
modifying the plurality of file system objects associated with the file system transactions
based on the order; and
removing the corresponding update intent from a file system object of the plurality of file
system objects after the file system object is modified.
3. (New) The method of claim 2, further comprising generating the corresponding update
intent for each file system object associated with the file system transaction.
4. (New) The method of claim 2, wherein the file system object is an inode.
5. (New) The method of claim 2, wherein the corresponding update intent indicates a file
system operation to be performed for the file system transaction.
6. (New) The method of claim 2, further comprising receiving at a node of a distributed file
system, a request to perform a file system operation.
7. (New) The method of claim 6, further comprising identifying a plurality of file system
objects associated with the file system operation.
8. (New) The method of claim 7, further comprising requesting by the node from a
distributed ticket service corresponding tickets for the plurality of identified file system objects.
9. (New) The method of claim 8, wherein the distributed ticket service determines whether
the requested tickets are currently being held by one or more other nodes of the distributed file system.
10. (New) The method of claim 9, wherein in the event the requested tickets are currently
being held by the one or more other nodes of the distributed file system, the requesting node
waits until the requested tickets are no longer held by the one or more other nodes to receive the
requested tickets.
11. (New) The method of claim 9, further comprising receiving the requested tickets from
the distributed ticket service.
12. (New) The method of claim 11, further comprising requesting a process-wide lock for
each of the file system objects.
13. (New) The method of claim 12, further comprising performing the file system operation.
14. (New) A computer program product, the computer program product being embodied in a
non-transitory computer readable storage medium and comprising computer instructions for:
storing a corresponding update intent in each file system object associated with a file
system transaction, wherein the corresponding update intent indicates an order in which a
plurality of file system objects associated with the file system transaction are to be modified; and
modifying the plurality of file system objects associated with the file system transactions
based on the order; and
removing the corresponding update intent from a file system object of the plurality of file
system objects after the file system object is modified.
15. (New) The computer program product of claim 14, further comprising instructions for
generating the corresponding update intent for each file system object associated with the file
system transaction.
16. (New) The computer program product of claim 14, wherein the file system object is an
inode.
17. (New) The computer program product of claim 14, wherein the corresponding update
intent indicates a file system operation to be performed for the file system transaction.
18. (New) The computer program product of claim 14, further comprising instructions for:
receiving at a node of a distributed file system, a request to perform a file system
operation; and
identifying a plurality of file system objects associated with the file system operation.
19. (New) The computer program product of claim 18, further comprising instructions for:
requesting by the node from a distributed ticket service corresponding tickets for the
plurality of identified file system objects; and
receiving the requested tickets from the distributed ticket service.
20. (New) The computer program product of claim 19, further comprising instructions for:
requesting a process-wide lock for each of the file system objects; and
performing the file system operation.
21. (New) A system comprising:
a processor; and
a memory coupled with the processor, wherein the memory is configured to provide the
processor with instructions which when executed cause the processor to:
store a corresponding update intent in each file system object associated with a
file system transaction, wherein the corresponding update intent indicates an order in
which a plurality of file system objects associated with the file system transaction are to
be modified; and
modify the plurality of file system objects associated with the file system
transactions based on the order; and
remove the corresponding update intent from a file system object of the plurality
of file system objects after the file system object is modified.
1. A method for performing a transaction in a distributed file system, the method comprising:
in response to a request to perform a file system operation, identifying a first set of file system objects modified in performing the requested file system operation, wherein each file system object has an associated inode;
upon determining that a first one of the inodes in the first set of file system objects stores an update intent from an incomplete file system operation:
identifying, in the update intent from the incomplete file system operation, a first ordered sequence of inodes, the first ordered sequence associated with the incomplete file system operation,
retrieving, as available, the inodes specified by the first ordered sequence, and
upon determining (i) that a first set of one or more inodes at the beginning of the first ordered sequence includes the update intent related to the incomplete file system operation and (ii) that a second set of one or more inodes following the first set of indoes does not include the update intent related to the incomplete file system operation, removing the update intent from each inode specified by the first ordered sequence that includes the update intent;
inserting an update intent corresponding to the requested file system operation into the inode associated with each identified file system object, wherein the inserted update intent specifies a second ordered sequence of inodes, the second ordered sequence being associated with the requested file system operation; and
for each inode in the second ordered sequence:
modifying either the inode or the file system object corresponding to the inode as specified by the update intent in that inode, and
after modifying the inode or the file system object corresponding to the inode, removing the update intent from that inode.
2. The method of claim 1, wherein completing the incomplete file system operation comprises:
upon determining that (i) the first set of one or more inodes at the beginning of the first ordered sequence does not include the update intent related to the incomplete file system operation and that (ii) the second set of one or more inodes following the first set of inodes each includes the update intent related to the incomplete file system operation, completing the file system as specified by the update intent in the second set of nodes according to the first ordered sequence.
3. The method of claim 2, further comprising, removing the update intent from each of the second set of inodes.
4. The method of claim 1, wherein the update intent specifies an identifier corresponding to the requested file system operation, the operation to be performed, and the second ordered sequence of the inodes modified in performing the requested operation.
5. The method of claim 1, further comprising, prior to inserting the update intent corresponding to the requested operation, obtaining a node-specific lock and a process-specific lock on each inode to be modified.
6. The method of claim 1, wherein the distributed file system is exposed to clients as a Network File System (NFS), Server Message Block (SMB), or Common Internet File System (CIFS) mount point, and wherein the requested file system operation is an NFS, SMB, or CIFS operation from a client sent to a node of the distributed file system.
7. A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform an operation for performing a transaction in a distributed file system, the operation comprising:
in response to a request to perform a file system operation, identifying a first set of file system objects modified in performing the requested file system operation, wherein each file system object has an associated inode;
upon determining that a first one of the inodes in the first set of file system objects stores an update intent from an incomplete file system operation:
identifying, in the update intent from the incomplete file system operation, a first ordered sequence of inodes, the first ordered sequence associated with the incomplete file system operation,
retrieving, as available, the inodes specified by the first ordered sequence, and
upon determining (i) that a first set of one or more inodes at the beginning of the first ordered sequence includes the update intent related to the incomplete file system operation and (ii) that a second set of one or more inodes following the first set of inodes does not include the update intent related to the incomplete file system operation, removing the update intent from each inode specified by the first ordered sequence that includes the update intent;
inserting an update intent corresponding to the requested file system operation into the inode associated with each identified file system object, wherein the inserted update intent specifies a second an ordered sequence of inodes, the second ordered sequence being associated with the requested file system operation; and
for each inode in the second ordered sequence:
modifying either the inode or the file system object corresponding to the inode as specified by the update intent in that inode, and
after modifying the inode or the file system object corresponding to the inode, removing the update intent from that inode.
8. The computer-readable medium of claim 7, wherein the update intent specifies an identifier corresponding to the requested file system operation, the operation to be performed, and the ordered sequence of the inodes modified in performing the requested operation.
9. The computer-readable medium of claim 7, wherein the operation further comprises, prior to inserting the update intent corresponding to the requested operation, obtaining a node-specific lock and a process-specific lock on each inode to be modified.
10. The computer-readable medium of claim 7, wherein the distributed file system is exposed to clients as a Network File System (NFS), Server Message Block (SMB), or Common Internet File System (CIFS) mount point, and wherein the requested file system operation is an NFS, SMB, CIFS operation from a client sent to a node of the distributed file system.
11. A system comprising:
a processor; and
a memory storing program code, which, when executed on the processor performs an operation for performing a transaction in a distributed file system, the operation comprising:
in response to a request to perform a file system operation, identifying a first set of file system objects modified in performing the requested file system operation, wherein each file system object has an associated inode;
upon determining that a first one of the inodes in the first set of file system objects stores an update intent from an incomplete file system operation:
identifying, in the update intent from the incomplete file system operation, a first ordered sequence of inodes, the first ordered sequence associated with the incomplete file system operation;
retrieving, as available, the inodes specified by the first ordered sequence; and
upon determining (i) that a first set of one or more inodes at the beginning of the first ordered sequence includes the update intent related to the incomplete file system operation and (ii) that a second set of one or more inodes following the first set of inodes does not include the update intent related to the incomplete file system operation, removing the update intent from each inode specified by the first ordered sequence that includes the update intent,
inserting an update intent corresponding to the requested file system operation into the inode associated with each identified file system object, wherein the inserted update intent specifies a second ordered sequence of inodes, the second ordered sequence being associated with the requested file system operation, and
for each inode:
modifying either the inode or the file system object corresponding to the inode as specified by the update intent in that inode, and
after modifying the inode or the file system object corresponding to the inode, removing the update intent from that inode.
12. The system of claim 11, wherein completing the incomplete file system operation comprises:
upon determining that (i) the first set of one or more inodes at the beginning of the first ordered sequence does not include the update intent related to the incomplete file system operation and that (ii) the second set of one or more inodes following the first set of inodes each includes the update intent related to the incomplete file system operation, completing the file system as specified by the update intent in the second set of nodes according to the first ordered sequence.
13. The system of claim 12, wherein the operation further comprises, removing the update intent from each of the second set of inodes.
14. The system of claim 11, wherein the operation further comprises, prior to inserting the update intent corresponding to the requested operation, obtaining a node-specific lock and a process-specific lock on each inode to be modified.
15. The system of claim 11, wherein the distributed file system is exposed to clients as a Network File System (NFS), Server Message Block (SMB), or Common Internet File System (CIFS) mount point, and wherein the requested file system operation is an NFS, SMB, or CIFS operation from a client sent to a node of the distributed file system.







Current Application
US 11,023,425 B2 (App. 16/296707)
2. (New) A method, comprising:
storing a corresponding update intent in each file system object associated with a file
system transaction, wherein the corresponding update intent indicates an order in which a
plurality of file system objects associated with the file system transaction are to be modified; and
modifying the plurality of file system objects associated with the file system transactions
based on the order; and
removing the corresponding update intent from a file system object of the plurality of file
system objects after the file system object is modified.
3. (New) The method of claim 2, further comprising generating the corresponding update
intent for each file system object associated with the file system transaction.
4. (New) The method of claim 2, wherein the file system object is an inode.
5. (New) The method of claim 2, wherein the corresponding update intent indicates a file
system operation to be performed for the file system transaction.
6. (New) The method of claim 2, further comprising receiving at a node of a distributed file
system, a request to perform a file system operation.
7. (New) The method of claim 6, further comprising identifying a plurality of file system
objects associated with the file system operation.
8. (New) The method of claim 7, further comprising requesting by the node from a
distributed ticket service corresponding tickets for the plurality of identified file system objects.
9. (New) The method of claim 8, wherein the distributed ticket service determines whether
the requested tickets are currently being held by one or more other nodes of the distributed file system.
10. (New) The method of claim 9, wherein in the event the requested tickets are currently
being held by the one or more other nodes of the distributed file system, the requesting node
waits until the requested tickets are no longer held by the one or more other nodes to receive the
requested tickets.
11. (New) The method of claim 9, further comprising receiving the requested tickets from
the distributed ticket service.
12. (New) The method of claim 11, further comprising requesting a process-wide lock for
each of the file system objects.
13. (New) The method of claim 12, further comprising performing the file system operation.
14. (New) A computer program product, the computer program product being embodied in a
non-transitory computer readable storage medium and comprising computer instructions for:
storing a corresponding update intent in each file system object associated with a file
system transaction, wherein the corresponding update intent indicates an order in which a
plurality of file system objects associated with the file system transaction are to be modified; and
modifying the plurality of file system objects associated with the file system transactions
based on the order; and
removing the corresponding update intent from a file system object of the plurality of file
system objects after the file system object is modified.
15. (New) The computer program product of claim 14, further comprising instructions for
generating the corresponding update intent for each file system object associated with the file
system transaction.
16. (New) The computer program product of claim 14, wherein the file system object is an
inode.
17. (New) The computer program product of claim 14, wherein the corresponding update
intent indicates a file system operation to be performed for the file system transaction.
18. (New) The computer program product of claim 14, further comprising instructions for:
receiving at a node of a distributed file system, a request to perform a file system
operation; and
identifying a plurality of file system objects associated with the file system operation.
19. (New) The computer program product of claim 18, further comprising instructions for:
requesting by the node from a distributed ticket service corresponding tickets for the
plurality of identified file system objects; and
receiving the requested tickets from the distributed ticket service.
20. (New) The computer program product of claim 19, further comprising instructions for:
requesting a process-wide lock for each of the file system objects; and
performing the file system operation.
21. (New) A system comprising:
a processor; and
a memory coupled with the processor, wherein the memory is configured to provide the
processor with instructions which when executed cause the processor to:
store a corresponding update intent in each file system object associated with a
file system transaction, wherein the corresponding update intent indicates an order in
which a plurality of file system objects associated with the file system transaction are to
be modified; and
modify the plurality of file system objects associated with the file system
transactions based on the order; and
remove the corresponding update intent from a file system object of the plurality
of file system objects after the file system object is modified.
1. A computer implemented method, comprising:
in response to a request to perform a file system operation, identifying a set of file system objects to be accessed in performing the file system operation, wherein each file system object of the set of file system objects is associated with a corresponding file system data structure in a set of file system data structures, wherein identifying the set of file system objects to be accessed in performing the file system operation includes determining whether any file system data structure included in the set of file system data structures includes a previous update intent associated with a previous file system operation;
for the requested file system operation, storing a corresponding update intent in each file system data structure in the set of file system data structures, wherein the corresponding update intent specifies an order list of the file system data structures in the set of file system data structures;
performing a part of the file system operation, wherein the part of the file system operation is associated with the file system data structure corresponding to a selected position in the order list; and
in response to determining that the part of the file system operation has been successfully completed for the file system data structure in the selected position in the order list, removing the corresponding update intent from the file system data structure corresponding to the selected position in the order list.
2. The computer implemented method of claim 1, wherein the set of file system objects includes a directory.
3. The computer implemented method of claim 1, wherein the set of file system objects includes a file.
4. The computer implemented method of claim 1, wherein the set of file system data structures includes inodes.
5. The computer implemented method of claim 1, further comprising in response to a determination that the set of file system data structures includes the previous update intent associated with the previous file system operation, determining whether to complete or abandon an incomplete file system operation.
6. The computer implemented method of claim 5, wherein the determination of whether to complete or abandon the incomplete file system operation is based at least in part on which file system data structure of a second set of file system data structures identified by the previous update intent includes the previous update intent associated with the previous file system operation.
7. The computer implemented method of claim 5, wherein in response to a determination to abandon the incomplete file system operation, removing the previous update intent associated with the previous file system operation from a second set of file system data structures associated with the previous update intent.
8. The computer implemented method of claim 5, wherein in response to a determination to complete the incomplete file system operation, completing each part of the previous file system operation corresponding to each file system data structure of a second set of file system data structures that includes the previous update intent.
9. The computer implemented method of claim 8, further comprising removing the previous update intent from each file system data structure of the second set of file system data structures after completion of a corresponding part of the previous file system operation.
10. The computer implemented method of claim 1, wherein performing the part of the file system operation includes modifying the order list.
11. The computer implemented method of claim 1, wherein prior to storing the corresponding update intent in each file system data structure in the set of file system data structures, obtaining a node-specific lock and a process-specific lock on each file system data structure in the set of file system data structures to be modified.
12. The computer implemented method of claim 1, wherein the method is performed using a distributed file system.
13. The computer implemented method of claim 12, wherein the distributed file system is exposed to a client as an NFS (Network File System), SMB (Server Message Block), or CIFS (Common Internet File System) mount point, and the requested file system operation is an NFS, SMB, or CIFS operation sent from the client to a node of the distributed file system.
14. A system, comprising:
a processor configured to:
in response to a request to perform a file system operation, identify a set of file system objects to be accessed in performing the file system operation, wherein each file system object of the set of file system objects is associated with a corresponding file system data structure in a set of file system data structures, wherein the processor is configured to identify the set of file system objects to be accessed in performing the file system operation including by being configured to determine whether any file system data structure included in the set of file system data structures includes a previous update intent associated with a previous file system operation;
for the requested file system operation, store a corresponding update intent in each file system data structure in the set of file system data structures, wherein the corresponding update intent specifies an order list of the file system data structures in the set of file system data structures;
perform a part of the file system operation, wherein the part of the file system operation is associated with the file system data structure corresponding to a selected position in the order list; and
in response to determining that the part of the file system operation has been successfully completed for the file system data structure in the selected position in the order list, remove the corresponding update intent from the file system data structure corresponding to the selected position in the order list; and
a memory coupled to the processor and configured to provide the processor with instructions.
15. The system of claim 14, wherein the processor is further configured to: in response to a determination that the set of file system data structures includes the previous update intent associated with the previous file system operation, determine whether to complete or abandon an incomplete file system operation.
16. The system of claim 15, wherein the determination of whether to complete or abandon the incomplete file system operation is based at least part on which file system data structure of a second set of file system data structures includes the previous update intent associated with the previous file system operation.
17. The system of claim 14, wherein the system is included in a distributed file system.
18. A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
in response to a request to perform a file system operation, identifying a set of file system objects to be accessed in performing the file system operation, wherein each file system object of the set of file system objects is associated with a corresponding file system data structure in a set of file system data structures, wherein identifying the set of file system objects to be accessed in performing the file system operation includes determining whether any file system data structure included in the set of file system data structures includes a previous update intent associated with a previous file system operation;
for the requested file system operation, storing a corresponding update intent in each file system data structure in the set of file system data structures, wherein the corresponding update intent specifies an order list of the file system data structures in the set of file system data structures;
performing a part of the file system operation, wherein the part of the file system operation is associated with the file system data structure corresponding to a selected position in the order list; and
in response to determining that the part of the file system operation has been successfully completed for the file system data structure in the selected position in the order list, removing the corresponding update intent from the file system data structure corresponding to the selected position in the order list.














Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 2 recites:
storing an update intent in file system objects associated with transactions.
The limitation of storing an update intent in file system objects associated with transactions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “file system”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the file system language, storing in the context of this claim encompasses the user manually determining generic “update intent” using generic transaction data. Similarly, the limitation(s) of modifying and removing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “file system” language, modifying and removing in the context of this claim encompasses the user manually modifying generic objects and removing generic update intents. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
storing and removing generic update intents is a method of human activity in commercial or legal interactions, i.e. for example a “to-do” list.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a file system to perform both the storing, modifying and removing steps. The “file system” in both steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of storing update intents) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a file system to perform both the storing, modifying and removing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-13 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-10 are also directed towards
nonstatutory subject matter.

As per independent claims 14 and 21, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
product/system described in independent claims 14 and 21 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 15-20 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 15-20 are also
directed towards non-statutory subject matter.














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-7, 14-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et. al., US Patent No. 7,689,599, in view of Kazar et al., US Patent No. 7,962,689.


As to claim 2 (and substantially similar claim 14 and claim 21), Shah discloses a method (Shah abstract), comprising:
storing a corresponding update intent in each file system object associated with a file
system transaction, 
(Shah teaches an intent log i.e. an “update intent” see col. 4 ln. 64-col. 5 ln 10: FIG. 1A illustrates a series of changes in data blocks 0-8 in
a journaling file system while performing two tasks. The nine blocks in the example file system represent the following types of data:
see also col. 6 ln. 2-10: An intent log is maintained of all data and metadata modifying transactions, which is then replayed either asynchronously in the background or from a last known consistent checkpoint to a requested checkpoint thereby rendering the requested checkpoint data and metadata consistent. Such a system of maintaining consistency of data and metadata at checkpoints stored in a temporal volume file system allows users and applications to access temporal data more rapidly).
wherein the corresponding update intent indicates an order in which a plurality of file system objects associated with the file system transaction are to be modified; 
(Shah col. 8 ln. 48-53: Modifications to the data at a checkpoint are given a timestamp
that is the same as that associated with the intent log entry. In one embodiment, the transaction timestamp can be recorded with the log entry of the transaction. The log replay process will then have access to the transaction's timestamp when the replay process reads the log entry.)
and
modifying the plurality of file system objects associated with the file system transactions
based on the order; 
(Shah col. 9 ln. 18-23: FIG. 3 is a flow diagram illustrating a continuous log replay
process in accord with one embodiment of the present invention. A checkpoint is selected at which the file system on the temporal volume is metadata consistent (310). This checkpoint,
CP, ( t=0 ), becomes the starting point for the continuous background replay of the metadata intent log.)

and Shah does not disclose:
removing the corresponding update intent from a file system object of the plurality of file
system objects after the file system object is modified;
However, Kazar discloses:
And removing the corresponding update intent from a file system object of the plurality of file
system objects after the file system object is modified;
(Kazar Fig. 18, step 1850: FILE SYSTEM REMOVES INTENT LOG RECORD
See also col. 20 ln. 13-25: At this point, the delete request is transactionally committed, with responsibility for deletion of the file being delegated to the VSM 370. In step 1840, the VSM sends requests to all DVs in the SYS to free the storage associated with the mode. Illustratively, the VSM 370 sends these requests as CF messages 400 in cooperation with the CF interface modules 340 of the D-blades serving the DVs of the SYS 1400. Then, in step 1842, the
VSM waits until all of the DVs have acknowledged completion of the request. In step 1845, the VSM instructs the file system 360 to remove the intent log record and, in response,
the file system removes the intent log record in step 1850. The procedure then completes in step 1855.).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply intent log records as taught by Kazar since it was known in the art that that file systems provide an intent log record, which may be written to local storage and allows the system to persistently record the intent to perform a file deletion/operations where in the event of a crash or other error condition, the intent log is read upon reinitialization to determine if the file system had the intent to delete a particular file (Kazar col. 20 ln. 1-20). 

As to claim 3, Shah discloses the method of claim 2, further comprising generating the corresponding update intent for each file system object associated with the file system transaction
(Shah col. 4 ln. 47-58: An alternate recovery technique is used by journaling file
systems, which log their intent to update metadata before actually updating the metadata. Each time metadata changes in a journaling file system (e.g., when a file or directory is
created, extended, or deleted), the file system logs a description of the updates that constitute the change before performing them. When recovering from a system failure, a journaling
file system reads its log and verifies that all metadata updates described in the log are reflected on the storage device. At any instant, the number of metadata updates described in an intent log is a small fraction of the total amount of metadata in a large file system.).

As to claim 4, Shah discloses the method of claim 2, wherein the file system object is an inode
(Shah col. 4 ln. 20-27: In a file system on a normal volume, whenever files are created, extended, truncated or deleted, the file system updates inodes and other metadata that make a file system disk image self describing. Many file system operations involve multiple metadata changes. For example, when a file is extended, its inode must be updated to reflect the extension and the storage space into which the file is extended must be moved from the file system's free space pool.).

As to claim 5, Shah discloses the method of claim 2, wherein the corresponding update intent indicates a file system operation to be performed for the file system transaction
(Shah col. 4 ln. 47-58: An alternate recovery technique is used by journaling file
systems, which log their intent to update metadata before actually updating the metadata. Each time metadata changes in a journaling file system (e.g., when a file or directory is
created, extended, or deleted), the file system logs a description of the updates that constitute the change before performing them. When recovering from a system failure, a journaling
file system reads its log and verifies that all metadata updates described in the log are reflected on the storage device. At any instant, the number of metadata updates described in an intent log is a small fraction of the total amount of metadata in a large file system.).

As to claim 6, Kazar discloses under the rationale above the method of claim 2, further comprising receiving at a node of a distributed file system, 
(Kazar col. 3 ln. 25-30: providing a storage system architecture that 25
ensures transactional processing of operations directed to one or more data containers stored on a plurality of volumes distributed across a plurality of nodes interconnected as a
cluster.; see also col. 5 ln. 20: An exemplary distributed file system architecture)
a request to perform a file system operation
(Kazar col. 5 ln. 34-38: The clients 180 may be general-purpose computers configured
to interact with the to node 200 in accordance with a client/server model of information delivery. That is, each client may request the services of the node, and the node may return the results of the services requested by the client; 
See also col. 3 ln. 40-44: In the illustrative embodiment, each node of the cluster 40
includes (i) a disk element (D-blade) adapted to service a volume of the SYS and (ii) a network element (N-blade) adapted to redirect a data access request from a client to any D-blade of the cluster.).

As to claim 7, Kazar discloses under the rationale above the method of claim 6, further comprising identifying a plurality of file system objects associated with the file system operation
(Kazar teaches various linkages/transaction commits i.e. “objects associated with operation” see col. 19 ln. 1-10: According to the present invention, the storage system architecture described herein ensures transactional processing of operations directed to one or more data containers stored on SYS volumes distributed across a plurality of nodes interconnected as a cluster. Specifically, a plurality of SYS operations is provided that enables transactional performance in the cluster using persistent storage and/or systematic accesses to the data/meta-data stored on the SYS volumes;
See also col. 23 ln. 35-37: FIG. 23 is a flowchart detailing the steps of a procedure
2300 for processing an unlink request in accordance with an embodiment of the present invention.;
See also col. 22 ln. 46-59: The file system processes the unlink request by locating and then removing the name of the file from the directory (step 2330), and then decrementing the
link count for the file (step 2335). The link count for a file is the number of times that the file is referenced. Thus for example, if a symbolic link is generated to the file, its link count is increased. Conversely, if a symbolic link is removed (via an unlink request), the link count is decremented. Once the link count has been decremented, the file system determines if the link count is greater than zero in step 2340. If the link count is positive, i.e., greater than zero, then the file is not deleted and the procedure branches to step 2370 where the VSMreturns a status to the N-blade before completing in step 2375.).).
Referring to claim 15, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 15.

Referring to claim 16, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 16.

Referring to claim 17, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 17.

As to claim 18, Kazar discloses under the rationale above the computer program product of claim 14, further comprising instructions for:
receiving at a node of a distributed file system, 
(Kazar col. 3 ln. 25-30: providing a storage system architecture that 25
ensures transactional processing of operations directed to one or more data containers stored on a plurality of volumes distributed across a plurality of nodes interconnected as a
cluster.; see also col. 5 ln. 20: An exemplary distributed file system architecture)
a request to perform a file system operation; 
(Kazar col. 5 ln. 34-38: The clients 180 may be general-purpose computers configured
to interact with the to node 200 in accordance with a client/server model of information delivery. That is, each client may request the services of the node, and the node may return the results of the services requested by the client; 
See also col. 3 ln. 40-44: In the illustrative embodiment, each node of the cluster 40
includes (i) a disk element (D-blade) adapted to service a volume of the SYS and (ii) a network element (N-blade) adapted to redirect a data access request from a client to any D-blade of the cluster.).
and
identifying a plurality of file system objects associated with the file system operation
(Kazar Kazar teaches various linkages/transaction commits i.e. “objects associated with operation” see col. 19 ln. 1-10: According to the present invention, the storage system architecture described herein ensures transactional processing of operations directed to one or more data containers stored on SYS volumes distributed across a plurality of nodes interconnected as a cluster. Specifically, a plurality of SYS operations is provided that enables transactional performance in the cluster using persistent storage and/or systematic accesses to the data/meta-data stored on the SYS volumes;
See also col. 23 ln. 35-37: FIG. 23 is a flowchart detailing the steps of a procedure
2300 for processing an unlink request in accordance with an embodiment of the present invention.;
See also col. 22 ln. 46-59: The file system processes the unlink request by locating and then removing the name of the file from the directory (step 2330), and then decrementing the
link count for the file (step 2335). The link count for a file is the number of times that the file is referenced. Thus for example, if a symbolic link is generated to the file, its link count is increased. Conversely, if a symbolic link is removed (via an unlink request), the link count is decremented. Once the link count has been decremented, the file system determines if the link count is greater than zero in step 2340. If the link count is positive, i.e., greater than zero, then the file is not deleted and the procedure branches to step 2370 where the VSMreturns a status to the N-blade before completing in step 2375.).).

Claim(s) 8-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et. al., US Patent No. 7,689,599, in view of Kazar et al., US Patent No. 7,962,689, in view of Eshel et al., US Pub. No.: US 2008/0091680.

As to claim 8, Shah/Kazar do not disclose:
requesting by the node from a distributed ticket service corresponding tickets for the plurality of identified file system objects;

However, Eshel discloses the method of claim 7, further comprising requesting by the node from a distributed ticket service corresponding tickets for the plurality of identified file system objects
(Eshel teaches a distributed lock manager using tokens, i.e. a “distributed ticket service”, see:
[0009] In a distributed communications environment, resources may be shared among a plurality of the nodes of the distributed environment. In order to coordinate access to the shared resources, a distributed lock manager is used. The distributed lock manager includes, for instance, a layer of software that runs on each of the nodes of the environment.;
See also [0037] A lock manager typically supports several different lock modes. For example, a lock manager can support shared locks ( e.g., read locks), which can be held by multiple
nodes concurrently, as well as exclusive locks (e.g., write locks), which can be held by only one node at a time. A lock manager may also support range locks, which are used to coordinate access to different parts of a shared resource. For example, a byte range lock can be used to allow concurrent access to different parts of a shared file from multiple nodes.;
see also [0016] In a further embodiment of the invention, a method of managing tokens usable in the locking of shared resources of a communications environment is provided.).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply a distributed lock amanger using tokens as taught by Eshel since it was known in the art that that file systems provide an a distributed lock manager which allows asynchronous prefetching and/or relinquishing of tokens is provided and further, one or more aspects of the present invention allow multiple tokens to be acquired and/or relinquished in a single message, thus advantageously, message delay, overall message traffic and message overhead are reduced.. (Eshel [0019-0020]).

As to claim 9, Eshel discloses under the rationale above the method of claim 8, wherein the distributed ticket service determines whether the requested tickets are currently being held by one or more other nodes of the distributed file system
(Eshel [0043] The application sends each of its requests to the lock manager executing on the same node as the application. The lock manager is then responsible for handling the requests. This responsibility includes, for instance, communicating with the token server to acquire and/or relinquish tokens and to determine when locks are to be granted. The lock manager relies on various state information associated with the tokens and the previously granted locks to fulfill its
responsibility.).

As to claim 10, Eshel discloses under the rationale above the method of claim 9, wherein in the event the requested tickets are currently being held by the one or more other nodes of the distributed file system, the requesting node waits until the requested tickets are no longer held by the one or more other nodes to receive the requested tickets
(Eshel [0058] In addition to the requests to the token server, there is a third type of request, a "Revoke" request, which is sent between lock managers. A revoke request is sent if a token
request was denied because a conflicting token is held by another node (Rule 3). In this case, the reply from the token server to the acquire request includes a list of nodes that are
holding conflicting tokens. In response to this reply, the local lock manager sends a revoke request to the local lock manager at each of the nodes in the conflict list, which
relinquishes or downgrades their token after waiting for local locks to be released, as necessary to observe Rule 2. The lock manager that sent out the revoke requests waits for replies from the revoking nodes, and then can send another acquire request to the token server.;
see also [0083] then a synchronous acquire request for the desired token has previously been sent to the token server by the local lock manager, so the local lock manager waits for an acknowledgment from the token server before sending another synchronous acquire request for this token,).

As to claim 11, Eshel discloses under the rationale above the method of claim 9, further comprising receiving the requested tickets from the distributed ticket service
(Eshel [0077] (2) An acquirePending flag 302, which is set for a token when the local lock manager sends a synchronous acquire request (Al) to the token server for that token, and
is reset when it receives an acknowledgment that the token has been granted. While the flag is set, other lock requests that would also need to acquire or upgrade the same token, are blocked until the acquirePending flag is cleared. This ensures that there is only one synchronous acquire request pending at a time. (The acquirePending flag is maintained by the local lock manager.);
see also [0073] (1) An Acquire Sequence Number 300 (FIG. 3), which is a unique number assigned to each token by the lock manager when the token is acquired.).

As to claim 12, Eshel discloses under the rationale above the method of claim 11, further comprising requesting a process-wide lock for each of the file system objects
(Eshel [0037] A lock manager typically supports several different lock modes. For example, a lock manager can support shared locks ( e.g., read locks), which can be held by multiple
nodes concurrently, as well as exclusive locks (e.g., write locks), which can be held by only one node at a time. A lock manager may also support range locks, which are used to coordinate access to different parts of a shared resource; 
see also [0041] In an acquire request, the application specifies, for instance, a key that identifies the resource to be locked, an optional integer interval or range that identifies what part of the resource is to be locked, and a lock mode.
See also  [0047] 3. A token state maintained by the token manager. This is a set of (key, lock mode, node) triples, where each triple represents a token that the token server has granted to
a node.
[0048] For resources supporting range locks, the elements of the lock state and token state also include range information, in addition to the key and lock mode.).

As to claim 13, Kazar discloses under the rationale above the method of claim 12, further comprising performing the file system operation
(Kazar col. 19 ln. 24-31: Illustratively, the N-blade translates the create file request to a pro- 25
cedure call (LPC or RPC) and then determines an action it should take depending upon the CF API function associated with that call. For example, in response to a create file request,
the N-blade issues a corresponding create file procedure call to the MDV 1405 or, more specifically, the VSM 370 of the 30 D-blade 350 serving the MDV.).

As to claim 19, Eshel discloses under the rationale above the computer program product of claim 18, further comprising instructions for: requesting by the node from a distributed ticket service corresponding tickets for the plurality of identified file system objects; 
(Eshel teaches a distributed lock manager using tokens, i.e. a “distributed ticket service”, see:
[0009] In a distributed communications environment, resources may be shared among a plurality of the nodes of the distributed environment. In order to coordinate access to the shared resources, a distributed lock manager is used. The distributed lock manager includes, for instance, a layer of software that runs on each of the nodes of the environment.;
See also [0037] A lock manager typically supports several different lock modes. For example, a lock manager can support shared locks ( e.g., read locks), which can be held by multiple
nodes concurrently, as well as exclusive locks (e.g., write locks), which can be held by only one node at a time. A lock manager may also support range locks, which are used to coordinate access to different parts of a shared resource. For example, a byte range lock can be used to allow concurrent access to different parts of a shared file from multiple nodes.;
see also [0016] In a further embodiment of the invention, a method of managing tokens usable in the locking of shared resources of a communications environment is provided.).and
receiving the requested tickets from the distributed ticket service
(Eshel [0077] (2) An acquirePending flag 302, which is set for a token when the local lock manager sends a synchronous acquire request (Al) to the token server for that token, and
is reset when it receives an acknowledgment that the token has been granted. While the flag is set, other lock requests that would also need to acquire or upgrade the same token, are blocked until the acquirePending flag is cleared. This ensures that there is only one synchronous acquire request pending at a time. (The acquirePending flag is maintained by the local lock manager.);
see also [0073] (1) An Acquire Sequence Number 300 (FIG. 3), which is a unique number assigned to each token by the lock manager when the token is acquired.)..

As to claim 20, Eshel discloses under the rationale above the computer program product of claim 19, further comprising instructions for:
requesting a process-wide lock for each of the file system objects; 
(Eshel [0037] A lock manager typically supports several different lock modes. For example, a lock manager can support shared locks ( e.g., read locks), which can be held by multiple
nodes concurrently, as well as exclusive locks (e.g., write locks), which can be held by only one node at a time. A lock manager may also support range locks, which are used to coordinate access to different parts of a shared resource; 
see also [0041] In an acquire request, the application specifies, for instance, a key that identifies the resource to be locked, an optional integer interval or range that identifies what part of the resource is to be locked, and a lock mode.
See also  [0047] 3. A token state maintained by the token manager. This is a set of (key, lock mode, node) triples, where each triple represents a token that the token server has granted to
a node.
[0048] For resources supporting range locks, the elements of the lock state and token state also include range information, in addition to the key and lock mode.).
and
Kazar discloses:
performing the file system operation
(Kazar col. 19 ln. 24-31: Illustratively, the N-blade translates the create file request to a pro- 25
cedure call (LPC or RPC) and then determines an action it should take depending upon the CF API function associated with that call. For example, in response to a create file request,
the N-blade issues a corresponding create file procedure call to the MDV 1405 or, more specifically, the VSM 370 of the 30 D-blade 350 serving the MDV.).





CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152